DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 10/19/22. Claims 1, 5, 29, 30, 31 and 37 have been amended. Claims 1-10, 12-16 and 29-39 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 29 and 31 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what structure is required of the coupler to read on “wherein should any portion the coupler’s body break, the webbing remains operatively connected to the D-ring”, since it is unclear if the D-ring and the webbing are being positively claimed or if they are only being claimed for use with the coupler. It is unclear what is being claimed functionally and structurally of the coupler for the webbing and D-ring to remain connected. Is this limitation claiming the connection of the webbing and the D-ring?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9-10, 12-16, 29-31 and 35-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perner et al. (US 10,232,199).
In regard to claim 1, Perner et al. teaches a coupler for a fall protection device (see figure 4A below), the coupler comprising a body having: a distal end and a proximal end (see figure 4A below); the distal end comprising a webbing guidance surface configured and arranged to support webbing (see figure 4A below); and the proximal end comprising an engagement portion configured and arranged to engage a D-ring of a harness; the body further comprising a securement passageway positioned between the webbing guidance surface and the engagement portion configured and arranged to receive a shaft of a connector of a fall protection device (figure 4A below teaches all of the structure capable of functioning with connector), the securement passageway comprising a bearing surface configured and arranged to enable the shaft of the connector to rotate within the securement passageway and enable the connector to articulate relative to the coupler (see figure 4A below teaches all of the structure capable of functioning with connector). 

    PNG
    media_image1.png
    305
    378
    media_image1.png
    Greyscale

 

 	In regard to claim 2, Perner et al. teaches the coupler comprises a single piece component and a shape of the body is moulded to provide all individual elements of the coupler and the body is absent of any moving components (see figure 4A, formed as a single component, the moulded language is a product-by-process limitation: see MPEP 2113).  

 	In regard to claim 3, Perner et al. teaches the engagement portion comprises an engagement groove configured and arranged to receive part of the D-ring (see annotated figure 4A above, teaches all structure configured and arranged to receive a D-ring as desired).

 	In regard to claim 5, Perner et al. teaches wherein the engagement groove is configured and arranged to prevent rotation of the D-ring (see figure 4A above, no further engagement groove structure is being claimed, the groove is capable of preventing significant rotational movement about the body of the coupler, due to the coupler structure in relation to an attached D-ring).  
 
 	In regard to claim 9, Perner et al. teaches the engagement groove secures the orientation of the body relative to the D-ring and prevents significant rotational movement of the body about the part of the D-ring engaged within the engagement groove (see figure 4A above, no further engagement groove structure is being claimed, the groove is capable of preventing significant rotational movement about the body of the coupler, due to the coupler structure in relation to an attached D-ring).  

 	In regard to claims 10 and 35, Perner et al. teaches the webbing guidance surface comprises a curved surface and the webbing guidance surface comprises an upper section, an intermediate section and a lower section and wherein the upper section is substantially parallel to the lower section and the intermediate section comprises a substantially hemi-cylindrical surface (see figures 4A and 4B below). 


    PNG
    media_image2.png
    308
    540
    media_image2.png
    Greyscale

 
 

 	In regard to claims 12 and 36,  Perner et al. teaches the guidance surface has a first lateral side providing a first retaining wall and a second lateral side providing a second retaining wall, wherein the first and second retaining walls are arranged to retain the webbing within the guidance surface (see Figures 4A and 4B above).  

 	In regard to claims 13 and 37, Perner et al. teaches wherein the first and second retaining walls extend around the intermediate section of the webbing guidance surface and the first and second retaining walls provide a smooth surfaces to guide the webbing and wherein the first and second retaining walls are shaped inwardly as the first and second retaining walls extend from the upper section around the intermediate section and the first and second retaining walls are shaped outwardly as the first and second retaining walls extend from the intermediate section to the lower section (see annotated figure below).  

    PNG
    media_image3.png
    378
    442
    media_image3.png
    Greyscale

 	In regard to claims 14 and 38, wherein the first retaining wall and the second retaining wall define webbing guidance surface therebetween and a lateral extent of the webbing guidance surface varies between an upper section, intermediate section and a lower section and wherein the lateral extent of the webbing guidance surface gradually decreases from the upper section to the intermediate section and then the lateral extent of the webbing guidance surface gradually increases from the intermediate section to the lower section (see annotated figure above: inward intermediate section that would have a lesser lateral extent for the webbing to extend then the upper and lower retaining wall extend).  

 	In regard to claims 15 and 39,  Perner et al. teaches wherein the intermediate section provides a narrow webbing guidance surface relative to the webbing guidance surface in the upper section and/or the lower section (see annotated figure above, inward intermediate section being narrower than upper and lower section). 
 
 	In regard to claim 16, Perner et al. teaches the securement passageway provides a cylindrical passageway and the securement passageway provides a uniform internal bearing surface through the entire lateral width of the body and 4Response to Restriction Requirement and Preliminary AmendmentSerial No.: 16/744,544Docket No.: C5141.116.103wherein the securement passageway defines a rotational axis about which a shaft contained therein is rotatable (see annotated figure 4A above detailing securement passageway).  
  
 	In regards to claims 29 and 31, Perner et al. teaches wherein the body is configured and arranged to be held in place between the webbing and the D-ring, and wherein should any portion of the coupler’s body break, the webbing remains operatively connected to the D-ring (Perner et al. teaches all of the structure claimed that is capable of performing as desired).  

 	In regard to claim 30, Perner et al. teaches a coupler for a fall protection device (see figures 4A and 4B), the coupler comprising a body having: a distal end and a proximal end (see figures 4A and 4B); the distal end comprising a webbing guidance surface configured and arranged to support webbing (see annotated figure 4A above); and the proximal end comprising an engagement portion configured and arranged to engage a D-ring of a harness (see annotated figure 4A above); the body comprising a single piece component and being absent of any moving components (see figures 4A and 4B, single component); the body further comprising a securement passageway configured and arranged to receive a shaft of a connector of a fall protection device (securement passageway in Figure 4A detailed above that is capable of functioning with device as desired), the securement passageway comprising a bearing surface configured and arranged to enable the shaft of the connector to rotate within the securement passageway and to enable the connector to articulate relative to the coupler (securement passageway in Figure 4A detailed above that is capable of functioning with device as desired).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-8 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perner et al. (US 10,232,199) in view of Seman (US 10,343,001).
Perner et al. teaches a coupler for a fall protection device as described above in claim 1 and 3. However, Perner et al. fails to teach the engagement groove preventing rotation of a D-ring engaged therein.
 	In regard to claim 4, Seman teaches an engagement groove comprising a first lateral side wall, a second lateral side wall and a bottom wall and intersections between the lateral side walls and the bottom wall prevent rotation of the part of the D-ring engaged therein (see figure 9, identifier 98: column 4, lines 49-52).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the D-ring pin (180) of Perner et al. with the engagement groove having a rotation preventing means as taught by Seman, since the D-ring pin (180) of Perner et al. provided with the engagement groove having a rotation preventing means would provide a D-ring coupling pin with rotation retaining means to prevent the D-ring from rotating providing a more stable attachment (Semen: column 4, lines 49-52).

 	In regard to claim 6, Perner et al. teaches wherein the engagement groove comprises a linear engagement groove (see annotated figure 4A above groove is linear).  

  	In regard to claims 7 and 33, Perner et al. teaches wherein in which the engagement groove extends along a full lateral length of the body from a first lateral end to a second lateral end (see groove extending along a full lateral length of body from two ends).  

 	In regard to claim 8, Perner et al. teaches wherein the engagement groove engages part of the D-ring to orientate the coupler outwardly and away from the D-ring and for the distal end of the body to locate outward from part of the D-ring (see figure 2, engagement groove and D-ring that allows for outwardly orientation as desired).  

 	In regard to claim 32,  Seman teaches an engagement portion comprising an engagement groove configured and arranged to receive a part of a pin, the engagement groove comprising a first lateral side wall, a second lateral side wall, and a bottom wall and intersections between the lateral side walls and the bottom wall prevent rotation of the part of the pin engaged therein (see figure 9, identifier 98: column 4, lines 49-52).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the D-ring pin (180) of Perner et al. with the engagement groove having a rotation preventing means as taught by Seman, since the D-ring pin (180) of Perner et al. provided with the engagement groove having a rotation preventing means would provide a D-ring coupling pin with rotation prevention to prevent the D-ring from rotating providing a more stable attachment (Semen: column 4, lines 49-52).

 	In regard to claim 34, Seman teaches wherein the engagement groove secures the orientation of the body relative to the pin and prevents significant rotational movement of the body about the part of the pin engaged within the engagement groove (see figure 9, identifier 98: column 4, lines 49-52).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the D-ring pin (180) of Perner et al. with the engagement groove having a rotation preventing means as taught by Seman, since the D-ring pin (180) of Perner et al. provided with the engagement groove having a rotation preventing means would provide a D-ring coupling pin with rotation prevention to prevent the D-ring from rotating providing a more stable attachment (Semen: column 4, lines 49-52).

Response to Arguments
Applicant's arguments filed 10/19/22 have been fully considered but they are not persuasive. 
 	  Applicant remarks that the rejection is based on an arbitrarily labeled component of Pernier et al. without referencing the specification and its teachings and, therefore, does not support such a rejection. Because no actual evidence that Pernier et al. allegedly anticipates the claimed invention was provided in the office action, this rejection is improper and should be withdrawn.
 	Pernier et al. teaches all of the structure of the coupler as provided in the figures of the patent and as detailed in the annotated figures above to detail what claimed structure relates to what illustrated structure. MPEP 2125 details that drawings can be used as prior art to anticipate claims if they clearly show the structure which is claimed. The annotated figures detail how the prior art figures clearly illustrate the structure which is claimed. Further, the MPEP details that it does not matter if the features are unexplained in the specification. Therefore, the rejection of the claims based upon the figured structure of Pernier et al. is proper.

2125    Drawings as Prior Art [R-10.2019]
I.    DRAWINGS CAN BE USED AS PRIOR ART
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732